Citation Nr: 0011812	
Decision Date: 05/04/00    Archive Date: 05/12/00

DOCKET NO.  98-17 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Entitlement to an increased evaluation for panic 
disorder, currently evaluated as 30 percent disabling, based 
on the disagreement with the April 1998 initial award.

2.  Entitlement to an increased evaluation for lumbosacral 
spine strain, currently evaluated as 10 percent disabling, 
based on the disagreement with the April 1998 initial award.


REPRESENTATION

Appellant represented by:	Montana Veterans Affairs 
Division


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from February 1992 to 
January 1997.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from an April 1998 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Fort Harrison, Montana.

The veteran indicated, in his VA Form 9 received in October 
1998, that he wished for a Travel Board hearing to be 
scheduled on his behalf.  However, in subsequent 
correspondence received in January 2000, he withdrew his 
request for the Travel Board hearing. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  The veteran's panic disorder is manifested primarily by 
daily panic attacks, hyperventilation with muscle spasms, 
irritability, and sleep disturbance that impact on his 
employment capabilities and cause difficulty in maintaining 
affect his interpersonal relationships.

3.  The veteran's lumbosacral strain is manifested by slight 
limitation of motion without radiculopathy or evidence of 
osteoarthritic changes.



CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess 
of 50 percent for panic disorder have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.102, 3.321(b)(1), 
4.1, 4.7, 4.21, 4.130, Diagnostic Code 9412 (1999).

2.  The criteria for an initial evaluation in excess of 10 
percent for lumbosacral strain have not been met.  38 
U.S.C.A. §§ 1155, 5107(a)(West 1991); 38 C.F.R. §§ 4.7, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5289, 5292, 5293, 5295. 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

A July 1996 Medical Board Report shows that the veteran was 
seen for evaluation of long standing panic attacks 
accompanied by a sense of agoraphobia.  He was diagnosed with 
panic disorder without agoraphobia manifested by recurrent 
unexpected panic attacks, persistent concern about having 
additional attacks and increasing worry about the 
implications of attacks.  This caused disruption in his usual 
occupational function.  The Medical Board opined that the 
veteran was unable to perform his military obligation and was 
unfit for military service due to his panic disorder.  His 
degree of impairment was considered to be severe for military 
and moderate for civilian occupational purposes.  

VA treatment records, dating from January 1997 to January 
1998, show that the veteran was treated for a panic disorder.  
His primary complaints were feelings of anxiety, heart 
palpations and sleep disturbance.

The veteran underwent VA psychiatric examination in March 
1997.  The psychiatric examiner noted that the veteran 
complained of chest pain and profuse sweating during panic 
attacks, as well as hyperventilation.  He also complained of 
occasional episodes of paranoia and difficulty sleeping.  The 
examiner diagnosed anxiety or panic disorder based on the 
veteran's history and opined that the veteran's Global 
Assessment of Functioning (GAF) score was 60 with moderate 
symptoms and moderate difficulty in social, occupational or 
school functioning.

On the basis of the available service medical records and the 
March 1997 VA psychiatric examination, the RO awarded service 
connection for panic attacks and assigned a 30 percent 
rating, effective the day after the veteran was separated 
from service.  Service connection and a 10 percent rating 
were also awarded for lumbosacral strain.

During the March 1997 VA orthopedic examination, the veteran 
complained of low back discomfort with prolonged running, 
sitting or standing.  He had non-radiating low back pain when 
lifting heavy objects.  He walked normally and could walk 
equally well forward and backwards on his heels and toes.  He 
could perform deep knee bending  with ease.  Low back flexion 
was to 90 degrees, extension was greater than 30 degrees, 
bilateral rotation to 90 degrees and bilateral lateral 
flexion to 35 degrees with some pain and difficulty when 
bending to the right.  Straight leg raising was to 90 degrees 
bilaterally.  He could bring his knees up towards his chest, 
but when he straightened them out and tried to hold them six 
inches above the table while the examiner put downward 
pressure on them, he experienced immediate low back pain and 
spasm.  X-ray studies of his lumbosacral spine were normal.  
The diagnoses were paravertebral muscle spasm with myofascial 
syndrome of the lumbosacral spine, and probable Facet's 
syndrome of the lumbosacral strain.

In March 1998, a VA memorandum indicating the unavailability 
of the veteran's service medical records and outlining the 
steps taken to secure any such records was associated with 
his claims folder. That same month VA notified the veteran of 
the unavailability of his service medical records and 
requested him to provide copies of any service medical 
records he might possess or advise VA where such records 
could be obtained. The veteran did not respond to this 
correspondence.

Treatment records from the Indian Health Service in Fort 
Belknap, Montana, dating from July 1998 to November 1998, 
show that the veteran sought treatment primarily for his 
diagnosed panic disorder with agoraphobia.  He was also 
diagnosed with post-traumatic stress and obsessive compulsive 
disorders.  In October 1998, the veteran was seen at the 
neurology clinic with complaints of muscle spasm over various 
parts of his body.  The neurologist opined that the muscle 
spasms were probable carpopedal spasm secondary to 
hyperventilation syndrome and panic attacks.  

During his October 1998 personal hearing, the veteran 
testified that he experienced panic attacks approximately 
three times a day that were not triggered by anything in 
particular.  He also experienced muscle spasms and twitches 
during his panic attacks.  He stated that he got dizzy during 
the panic attacks and sometimes lost his balance.  His wife 
testified that the veteran became irritable during panic 
attacks and that he "freak[ed]" out.  He could be explosive 
and moody during the attacks.  The dosage for the prescribed 
medication for his panic disorder had also increased.  The 
veteran experienced back pain every day, especially when 
driving for long periods of time and felt a small strain with 
moderate repeated lifting.  He was unable to pick up his 
children and wore a back brace purchased by Indian Health 
Service, his employer.  The veteran's wife testified that his 
back pain radiated down the backs of both his legs, half way 
down his thighs.  The veteran was employed on a full-time 
basis at the time of the hearing and had missed only one day 
of work when he sought emergency treatment for a panic 
attack.  He felt that his problems had gotten progressively 
worse.

October and November 1998 neurology evaluations, conducted by 
Lowell R. Quenemoen, M.D., indicate that the veteran's muscle 
spasms were a result of his panic attacks and episodes of 
hyperventilation with carpopedal spasm.  

Indian Health Service treatment records, dating from November 
1998 to August 1999, show continued treatment for panic 
attacks with complaints of sleep disturbance and 
irritability.  A May 1999 treatment record indicates that the 
veteran reinjured his back and complained of back pain.  
Flexion of the low back was to 90 degrees.  His back strength 
was normal and his deep tendon reflexes were 1+ and 
symmetrical.  Sensation was intact to pinprick and touch.  
The veteran was diagnosed with recurrent lumbosacral strain 
and panic attacks.

A November 1998 VA orthopedic examination report shows the 
veteran's complaints of off and on low back pain, 
particularly with prolonged sitting or flexion/extension of 
the back.  He denied any radiation of the pain.  The veteran 
wore a Velcro lifting belt at work and while driving to 
ameliorate the pain.  He rarely took medication and had not 
missed any work as a result of his low back pain.  The 
examiner observed that the veteran a normal gait with full 
range of motion in his back.  There were no complaints of 
pain with range of motion testing and no palpable spasms 
along the musculature of the spine.  Lying and sitting 
straight leg raises were negative, with full lower extremity 
strength and bilaterally equal reflexes and light sensation 
was intact.  The examiner's impression was a history of back 
strain and noted that the examination was unremarkable.

At the time of his November 1998 VA psychiatric evaluation, 
the veteran stated that he had stopped his antianxiety 
medication and noticed a resultant increase in his panic 
attacks.  He reported daily attacks that lasted approximately 
45 minutes.  The examiner found his mental status examination 
to be essentially unremarkable.  His affect was full ranging 
and appropriate, his underlying mood tense, but within normal 
limits and there was no impairment of concentration or 
attention span.  His memory was functionally intact and his 
thinking was logical and goal oriented.  The examiner 
diagnosed panic disorder without agoraphobia and gave the 
veteran a GAF of 65.  The examiner opined that his disorder 
did impact on his work but not to the degree that he could 
not be employed and did not reduce his social functioning.

In a May 1999 evaluation, Dr. Quenemoen noted that the 
veteran had reinjured his back and was seen on follow-up for 
back pain.  At that time low back flexion was to 90 degrees, 
extension was described as fair in lateral function.  
Neurological testing revealed good bulk, tone and reflexes.  
His reflexes were 1+ and symmetrical without any pathological 
reflexes.  Sensation was normal for pinprick and touch.  The 
veteran's gait was normal and he could toe and heel walk, as 
well as tandem walk.  His coordination was intact.  Dr. 
Quenemoen opined that the veteran had recurrent lumbosacral 
strain with no evidence of radiculopathy.  The veteran was to 
continue using Robaxin; however, the physician felt he would 
be able to discontinue it in the near future.

A May 1999 VA memorandum again indicating the unavailability 
of the veteran's service medical records and outlining the 
steps taken to secure any such records was filed in the 
veteran's claims folder.  VA again notified him of the 
unavailability of his service medical records and requested 
him to provide copies of any service medical records he might 
possess or advise VA where such records could be obtained.  
The veteran did not respond to this correspondence.

Analysis

A veteran's assertion of an increase in severity of a 
service-connected disorder constitutes a well-grounded claim 
requiring the VA fulfill the statutorily required duty to 
assist 38 U.S.C.A. § 5107(a) (West 1991) because it is a new 
claim and not a reopened claim.  Proscelle v. Derwinski, 2 
Vet. App. 629, 632 (1992).  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), and these ratings are based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155.

The veteran's claims for higher evaluations for a panic 
disorder and lumbosacral strain are original claims that were 
placed on appellate status by a notice of disagreement 
expressing disagreement with an initial rating award. At the 
time of an initial rating, separate ratings can be assigned 
for separate periods of time based on the facts found, a 
practice known as "staged" ratings.  Fenderson v. West, 12 
Vet. App 119 (1999).


Panic Disorder

The veteran is currently assigned a 30 percent evaluation for 
his panic disorder.  Under 38 U.S.C.A. § 4.130, Diagnostic 
Code 9411, a 30 percent disability rating is appropriate when 
there is occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  A 50 percent 
rating is assigned when there is occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped, speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent is for assignment when there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking or mood, due to such symptoms as:  Suicidal 
ideation; obsessional rituals, which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as provoked 
irritability, with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work, or work-like setting); inability to establish and 
maintain effective relationships.  38 C.F.R. § 4.130, 
Diagnostic Code 9412 (1999).

A review of the evidence of record shows the veteran's 
subjective reports of sleep disturbance and irritability, as 
well as muscle spasms due to hyperventilation.  He continues 
to live with his wife and children and is employed.  The 
November 1998 VA examiner opined that the veteran's panic 
disorder had not reduced his social functioning.  However 
private medical records suggest that the veteran has panic 
attacks more often than once a week.  The November 1998 VA 
examiner noted that the veteran had daily panic attacks, and 
the evidence suggests that his sleep is disturbed by panic 
attacks on a regular basis.  The attacks have caused physical 
problems (muscle spasms due to hyperventilation).  Given this 
evidence, the Board concludes that the veteran's disability 
picture more nearly approximates the criteria required for a 
50 percent rating.  38 C.F.R. § 4.7.  Therefore, a 50 percent 
rating is in order, effective January 6, 1997.   Inasmuch as 
the veteran is not shown to have suicidal ideation; 
obsessional rituals, which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; near 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as provoked irritability, with 
periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work, or work-like 
setting), he does not meet the criteria for a 70 percent 
rating.


Lumbosacral Strain

The veteran's lumbosacral strain is currently evaluated as 10 
percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 
(Code) 5295.  A 10 percent rating is assigned when there is 
characteristic pain on motion.  A 20 percent rating is 
warranted with muscle spasm on extreme forward bending and 
unilateral loss of lateral spine motion in the standing 
position.  

In this case, despite the March 1997 finding of low back pain 
and muscle spasm when raising his legs against resistance, 
there is no evidence of muscle spasm with forward bending.  
Moreover, the findings show only slight limitation of motion, 
if any, no deformity of the spine and no evidence of 
osteoarthritic changes of the lumbosacral spine or joint 
space changes.  Accordingly, the Board does not find that the 
disability picture more nearly approximates the 20 percent 
criteria under Code 5295.  38 C.F.R. § 4.7.

There are other diagnostic codes for evaluating the spine 
that provide a rating greater than 10 percent.  However, 
there is no evidence of vertebral fracture, Code 5285, 
ankylosis, Codes 5286 and 5289, or neurological symptoms 
associated with intervertebral disc syndrome, Code 5293.  See 
Butts v. Brown, 5 Vet. App. 532, 539 (1993) (holding that the 
Board's choice of diagnostic code should be upheld so long as 
it is supported by explanation and evidence).

The veteran's low back disability could be evaluated under 
Code 5292, limitation of motion of the lumbar spine, which 
provides for a 20 percent rating when limitation of motion is 
moderate.  As discussed above, the VA examination reports 
show only slight limitation of motion, if any, in all planes 
and is not so restricted as to represent moderate disability 
requiring the assignment of a 20 percent rating.  38 C.F.R. § 
4.7.

The Board notes that, when an evaluation of a disability is 
based on limitation of motion, the Board must also consider, 
in conjunction with the otherwise applicable diagnostic code, 
any additional functional loss the veteran may have sustained 
by virtue of other factors as described in 38 C.F.R. §§ 4.40 
and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  
Such factors include more or less movement than normal, 
weakened movement, excess fatigability, incoordination, pain 
on movement, swelling, and deformity or atrophy of disuse.  
The most recent VA examination reports indicate that there 
was evidence of some pain with bending to the right in March 
1997 with no evidence of functional loss as a result and no 
discomfort or pain at the time of the November 1998 
examination.  The veteran did not complain of weakness, 
fatigability or incoordination and there is no objective 
evidence of such at the time of his examinations.  
Considering the limitation of motion with pain on motion, the 
Board does not conclude that the veteran's disability picture 
more closely resembles the severity required for a rating 
greater than 10 percent.  38 C.F.R. §§ 4.7, 4.40, 4.45; 
DeLuca, 8 Vet. App. at 206.

In addition, as discussed above, the Board finds that an 
extra-schedular rating is not warranted in this case.  38 
C.F.R. § 3.321(b)(1).  Again, there is no evidence of 
hospitalization or unemployment as a result of his panic 
disorder or lumbosacral strain.  

The Board notes that, although the veteran has appealed an 
initial decision for his panic disorder and lumbosacral 
strain, the current disability ratings are effective to the 
date he submitted his claims.  The evidence of record does 
not indicate that the current disability levels are less 
severe than any other period during the veteran's appeal.  As 
there appears to be no basis for considering staged ratings 
in this case, a remand to the RO for that purpose would serve 
no purpose and only delay consideration of the veteran's 
appeal.


ORDER

Entitlement to an initial rating of 50 percent for panic 
attacks is granted, subject to the regulations governing the 
award of monetary benefits.

Entitlement to an initial rating in excess of 10 percent for 
lumbosacral strain is denied.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

 

